Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Announces a 16.7 Percent Increase to Quarterly Cash Dividend ATLANTA, January 28, 2009 RPC, Inc. (NYSE: RES) announced today that its Board of Directors declared a 16.7 percent increase to the regular quarterly cash dividend from $0.06 per share to $0.07 per share payable March 10, 2009 to common shareholders of record at the close of business on February 10, 2009. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest and RockyMountain regions, and in selected international markets.RPC’s investor Web site can be found on the Internet at www.rpc.net. For information about RPC, Inc. or this event, please contact: Ben Palmer Chief Financial Officer (404) 321-2140 irdept@rpc.net Jim Landers Vice President, Corporate Finance (404) 321-2162 jlanders@rpc.net
